DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a continuation of Application No. 16/922,958 filed on July 7, 2020, which is a continuation of Application No. 16/167,337 filed on October 22, 2018, now abandoned, which is a continuation of Application No. 13/950,110 filed on July 24, 2013, now U.S. Patent No. 10,105,356, which claims priority to U.S. Provisional Application No. 61/824,818 filed on May 17, 2013, U.S. Provisional Application No. 61/756,983 filed on January 25, 2013, and U.S. Provisional Application No. 61/675,286 filed on July 24, 2012, which is a continuation-in-part to Application No. 13/363,311 filed on January 31, 2012, now U.S. Patent No. 10,092,552.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,105,356 (Provided on IDS dated November 19, 2020). 
Claims 1-14 of the instant application claim a unit dose of an aqueous solution for delivery by a liquid nebulizer for the daily treatment of interstitial lung disease in an adult human comprising: one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat IPF by reducing decline in forced vital capacity (FVC) in the lung of the adult human.
The claims of ‘356 encompass an aqueous solution comprising pirfenidone for use in a liquid nebulizer comprising water and pirfenidone at a concentration of from about 5.0 mg/ml to about 19 mg/ml, and having an osmolarity of from about 50 mOsmol/kg to about 2000 mOsmol/kg wherein the daily respirable delivered doses is at least 0.8 mg of pirfenidone.
Thus the claims of the instant application are drawn to the same formulation as claimed in the methods of ‘356.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,092,552 (Provided on IDS dated November 19, 2020). 
Claims 1-14 of the instant application claim a unit dose of an aqueous solution for delivery by a liquid nebulizer for the daily treatment of interstitial lung disease in an adult human comprising: one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat IPF by reducing decline in forced vital capacity (FVC) in the lung of the adult human.
The cited claims of the instant application are drawn to the same formulation as claimed in the methods of ‘552 and thus the claims are rejected.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,224,592. 
Claims 1-14 of the instant application claim a unit dose of an aqueous solution for delivery by a liquid nebulizer for the daily treatment of interstitial lung disease in an adult human comprising: one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat IPF by reducing decline in forced vital capacity (FVC) in the lung of the adult human.
Claims 1-10 of ‘592 claim a composition for clinically efficacious treatment of idiopathic pulmonary fibrosis in an adult human comprising: a therapeutically effective dose of pirfenidone in an aqueous solution comprising water; pirfenidone, at a concentration from about 5.0 to about 19.0 mg/mL; a permeant ion concentration of between about 0.1% and about 5.0%, wherein the permeant ions are chloride ions, bromide ions, or a combination thereof; a citrate or phosphate buffer; and a taste masking agent at a concentration of between 0.1 and 2.0 mM, wherein the composition is packaged as a daily therapeutically effective dose to treat idiopathic pulmonary fibrosis by reducing a decline in forced vital capacity (FVC) in the lung of the adult human dose, wherein the total daily dose of inhaled pirfenidone does not exceed 360 mg.
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘592 are substantially overlapping in scope and mutually obvious.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,770,443 (Provided on IDS dated November 19, 2020). 
Claims 1-14 of the instant application claim a unit dose of an aqueous solution for delivery by a liquid nebulizer for the daily treatment of interstitial lung disease in an adult human comprising: one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat IPF by reducing decline in forced vital capacity (FVC) in the lung of the adult human.
Claims 1-10 of ‘443 claim an aqueous solution for nebulized inhalation administration consisting of water, pirfenidone at a concentration from about 0.1 mg/ml to about 20 mg/ml; sodium citrate, citric acid, sodium chloride and sodium saccharin, wherein the osmolarity of the aqueous solution is from about 200 mOsmol/kg to about 500 mOsmol/kg and the pH of the solution is about 5 to about 6 for use in a liquid nebulizer.
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘443 are substantially overlapping in scope and mutually obvious.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,028,966 (Provided on IDS dated November 19, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘966 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of ‘966.
Claims 1-14 of the instant application claim a unit dose of an aqueous solution for delivery by a liquid nebulizer for the daily treatment of interstitial lung disease in an adult human comprising: one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat IPF by reducing decline in forced vital capacity (FVC) in the lung of the adult human.
Claims 1-13 of ‘966 claim a method of decreasing IL-1 levels in the lungs of a mammal diagnosed with pulmonary fibrosis comprising administering by inhalation an aqueous solution of pirfenidone to a mammal diagnosed with pulmonary fibrosis wherein the pirfenidone solution consists of pirfenidone at a concentration from about 0.1 mg/ml to about 20 mg/ml, sodium citrate, citric acid, sodium chloride, and sodium saccharin wherein the osmolarity of the solution is from about 200 mOsmol/kg to about 500 mOsmol/kg, and the pH is about 5 to 6.  
Thus the cited claims of the instant application are rejected over the cited claims of ‘966 since ‘966 encompasses the use of an aqueous solution of pirfenidone for administration by nebulization in overlapping amounts of pirfenidone and the additional components.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,610,536 (Provided on IDS dated November 19, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘536 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of ‘536.
Claims 1-14 of the instant application claim a unit dose of an aqueous solution for delivery by a liquid nebulizer for the daily treatment of interstitial lung disease in an adult human comprising: one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat IPF by reducing decline in forced vital capacity (FVC) in the lung of the adult human.
Claims 1-13 of ‘966 claim a method of decreasing IL-1 levels in the lungs of a mammal diagnosed with pulmonary fibrosis comprising administering by inhalation an aqueous solution of pirfenidone to a mammal diagnosed with pulmonary fibrosis wherein the pirfenidone solution consists of pirfenidone at a concentration from about 0.1 mg/ml to about 20 mg/ml, sodium citrate, citric acid, sodium chloride, and sodium saccharin wherein the osmolarity of the solution is from about 200 mOsmol/kg to about 500 mOsmol/kg, and the pH is about 5 to 6.  
Thus the cited claims of the instant application are rejected over the cited claims of ‘536 since ‘536 encompasses an aqueous solution of pirfenidone for administration by nebulization in overlapping amounts of pirfenidone and the additional components.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,071,741. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘741 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of ‘741.
Claims 1-14 of the instant application claim a unit dose of an aqueous solution for delivery by a liquid nebulizer for the daily treatment of interstitial lung disease in an adult human comprising: one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat IPF by reducing decline in forced vital capacity (FVC) in the lung of the adult human.
Claims 1-15 of ‘741 claim a method of modulating NLRP3 inflammasome activation or NF-Kappa activation in a viral pneumonia patient such that pro-fibrotic cellular responses are reduced comprising administering by inhalation an aqueous solution of pirfenidone wherein the pirfenidone is at a concentration from about 0.1 mg/ml to about 20 mg/ml, sodium citrate, citric acid, sodium chloride, and sodium saccharin wherein the osmolarity of the solution is from about 200 mOsmol/kg to about 500 mOsmol/kg, and the pH is about 5 to 6.  
Thus the cited claims of the instant application are rejected over the cited claims of ‘741 since ‘741 encompasses an aqueous solution of pirfenidone for administration by nebulization in overlapping amounts of pirfenidone and the additional components.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-58 of copending Application No. 16/922,958 (U.S. Publication No. 2020/0405704 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘958 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of copending ‘958.
Claims 1-14 of the instant application claim an aqueous solution for delivery by a liquid nebulizer comprising one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat IPF by reducing decline in forced vital capacity (FVC) in the lung of the adult human.
The cited claims of copending ‘958 claim a method for the treatment of fibrotic lung disease in a human comprising administering by inhalation at least one dose per day of an aqueous solution of pirfenidone at a concentration from about 5.0 mg/ml to about 19 mg/ml and having an osmolarity of from about 50 mOsmol/kg to about 2000 mOsmol/kg to deliver a daily respirable delivered dose of at least 0.8 mg of pirfenidone; wherein the administering step delivers less than 360 mg pirfenidone per day.  Claims 47-49 further claim the aqueous solution of pirfenidone contains a citrate buffer, one or more salts such as sodium chloride, and additional ingredients such as sweeteners.
Thus the cited claims of the instant application are rejected over the cited claims of copending ‘958 since copending ‘958 encompasses the use of the same aqueous solution of pirfenidone for administration by nebulization as claimed in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/379,834 (U.S. Publication No. 2021/0346399 A1). 
Claims 1-14 of the instant application claim a unit dose of an aqueous solution for delivery by a liquid nebulizer for the daily treatment of interstitial lung disease in an adult human comprising: one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat IPF by reducing decline in forced vital capacity (FVC) in the lung of the adult human.
Claims 1-8 of copending ‘834 claim an aqueous solution of pirfenidone for the treatment of interstitial lung disease in a subject, wherein the treatment comprises nebulized administration from a nebulizer by inhalation to the subject, the aqueous solution comprising: water, pirfenidone at a concentration from about 4.0 mg/mL to about 16.0 mg/mL; a citrate buffer formulated with sodium citrate; sodium chloride at a concentration between 100mM and 200 mM); and a taste masking agent that is sodium saccharin, present at a concentration between 0.1 mM and 0.9 mM, wherein the concentration of sodium saccharin is between 0.1 mM and 0.4 mM at pirfenidone concentrations of about 4.0 mg/ml and wherein the concentration of sodium saccharin is between 0.5 mM and 0.9 mM at pirfenidone concentrations of about 16.0 mg/ml; wherein the osmolality of the aqueous solution is from about 250 mOsmol/kg to about 500 mOsmol/kg, wherein the pH of the solution is about 5.0 to about 6.0, and wherein said treatment delivers a respirable delivered dose of between 4.2 and 15.5 mg per 2.0 ml of fill volume of the aqueous solution in the nebulizer.
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘834 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of copending ‘834.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/576,830. 
Claims 1-14 of the instant application claim a unit dose of an aqueous solution for delivery by a liquid nebulizer for the daily treatment of interstitial lung disease in an adult human comprising: one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat IPF by reducing decline in forced vital capacity (FVC) in the lung of the adult human.
Claims 1-10 of copending ‘830 claim a composition for clinically efficacious treatment of idiopathic pulmonary fibrosis in an adult human comprising: delivering a therapeutically effective dose of pirfenidone or a pyridone analog compound to the lung of the adult human by inhalation of an aerosol formed by nebulization of an aqueous solution comprising water; pirfenidone, at a concentration from about 5.0 to about 19.0 mg/mL; a permeant ion concentration of between about 0.1% and about 5.0%,
wherein the permeant ions are chloride ions, bromide ions, or a combination thereof; a citrate or phosphate buffer; and a taste masking agent at a concentration of between 0.1 and 2.0 mM, wherein a total daily dose of inhaled pirfenidone does not exceed 480 mg, and wherein the therapeutically effective dose treats idiopathic pulmonary fibrosis by reducing a decline in forced vital capacity (FVC) in the lung of the adult human.
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘830 are substantially overlapping in scope and the claims of the instant application are rendered obvious over the claims of copending ‘830.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-14 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627


KRM